Citation Nr: 1229508	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  05-36 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability (TDIU). 

2.  Entitlement to a higher initial rating in excess of 50 percent for the service-connected migraine headaches on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 2000 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

The May 2004 rating decision granted the Veteran service connection with an initial disability rating of 10 percent, effective January 19, 2004.  During the pendency of the appeal an August 2010 Decision Review Officer (DRO) rating decision granted the Veteran a higher initial rating of 50 percent effective May 5, 2010.  In August 2008 and September 2009 the Board remanded the issue of a higher initial rating for further development.  In March 2011 the Board granted the Veteran an initial rating of 50 percent effective January 19, 2004; the Board noted that the Veteran was now in receipt of the maximum scheduler rating and remanded the Veteran's claim of an initial rating for the service-connected migraine headaches on an extraschedular basis.  The Board also found that although an appeal was not received on the issue of entitlement to TDIU, it was now before the Board because it was reasonably raised during the adjudicatory process of the underlying claim for an increased rating for the migraine headaches and was a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  The Board then remanded both issues in order for the Director of Compensation and Pension to render an opinion.  This was done in April 2012; thus, as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran testified before the undersigned Acting Veterans Law Judge in February 2008.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran has the following service connected disabilities: migraine headaches, rated as 50 percent disabling; carpal tunnel syndrome of the left wrist, rated as 20 percent disabling; and allergic rhinitis, rated as noncompensable.  

3.  The Veteran is not precluded from all forms of  substantially gainful employment as a result of his service-connected disabilities.  

4.  The schedular evaluations previously assigned for service-connected migraine headaches adequately encompass the nature and extent of such disabilities, including pertinent symptoms and manifestations thereof, and fully compensate the Veteran for the level of disablement shown to result.


CONCLUSION OF LAW

1.  The criteria for a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2011).

2.  The criteria for the assignment of extraschedular evaluation for the service-connected migraine headaches have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.7 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was originally provided notice of the VCAA in February 2004 and March 2005; she was then sent an additional letter in March 2011 specifically for his TDIU claim.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The March 2011 letter also included information pertaining to the downstream disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations, an April 2012 opinion from the Director of Compensation and statements from the Veteran and her representative.   The Veteran has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  The Board notes that the March 2011 asked the Veteran to send any information regarding her unemployment and she has not responded to the request.  Duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).   There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and her representative have been accorded ample opportunity to present evidence and argument in support of her appeal.  

Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  Analysis

TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of this analysis, the following will be considered a single disability: disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as the orthopedic system.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran is service-connected for migraine headaches, rated as 50 percent disabling; carpal tunnel syndrome of the left wrist, rated as 20 percent disabling; and allergic rhinitis, rated as noncompensable.  Thus, the Veteran's combined evaluation is 60 percent disabling and the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In an April 2005 statement, a former supervisor recalled that the Veteran had what he described as "severe migraine headaches" sometimes two to four days per week. He recalled often needing to send her home from work as a result.  He also recalled that as a result of her headaches and the treating medication, she could not operate a motor vehicle for several months. 

Private outpatient treatment records between 2006 and 2008 continue to consistently describe the Veteran's headaches.  In August 2006, her doctor noted headaches twice per week, with "quite severe" photosensitivity and nausea, usually lasting from 30 minutes to several hours.  A May 2007 note also describes the headaches as occurring three times per week.  In private records that appear to be for her husband's employer, the physician noted that the Veteran is periodically off from work due to "severe headaches requiring total care."  A November 2008 note shows that the Veteran was required to decrease her work hours to part time, and that she has to call her husband home from work to care for their children due to her headaches.  And, in December 2008, the physician again noted headaches three times per week, with a period of incapacitation lasting two to six hours. 

The Veteran was afforded a hearing before the undersigned in December 2008, at which time she consistently described her migraine headache disability.   In particular, she reported migraine attacks three times per week.  These headaches were again reported to cause the Veteran to leave work for the day and that she confirmed that she had to move from full time to part time hours at work due to the frequency and severity of her headaches. 

In February 2010 the Veteran was afforded a VA examination for her carpal tunnel syndrome.  She reported that when her symptoms began she was doing a lot of computer work at that time and her current symptomatology was intermittent numbness in the left hand; sometimes it traveled to her elbow.  She noted that the symptoms came at night when she is sleeping and she had to wake up and shake her hands, the symptoms also came when she was driving or using the computer and she had to stop, rub her wrist, and shake her hand.  She also had cramps and tingling to the fingers. 

In May 2010, a VA neurological disorder examiner reported on the Veteran's migraine headache symptoms, which were consistent with the symptoms reported throughout the entire period of appeal.  Headaches were noted as occurring two to three times per week, including sharp, throbbing pain, nausea and vomiting.  She reported again her decrease from full time to part time employment status, and even with part-time hours, she noted missing approximately four days of work per month due to the headaches.  She also reported that she financially had to work full time but could not as a result of her headaches.   She was also diagnosed with mild to moderate carpal tunnel syndrome.  

In compliance with the March 2011 Board remand the Veteran's case was referred to the Director of Compensation and Pension for review of the Veteran's claims file and to determine whether the Veteran is entitled to an extraschedular evaluation for migraine headaches and TDIU evaluation on an extraschedular basis under 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).   In April 2012 the Director of Compensation Services reviewed the Veteran's claims file and stated that though the Veteran reported that she decreased her hours at work from full time to part-time due to her migraine headaches she never filed a claim for TDIU or indicated that she was unemployable due to her migraines.  It was also noted that there was no information from her employer in regards to her income, the number of hours she works, the amount of time lost from work due to disability, or the concessions made due to disability.  It was further notes that doctors stated that the migraines was moderate to severe and the carpal tunnel was mild to moderate; however, there is no evidence regarding the current severity of rhinitis.  It was additionally noted that there were no medical opinions that indicated she was unemployable.  It was opined that the totality of the evidence does not support the contention that the Veteran's service-connected migraine headaches are so exception or unusual, as to render the use of the regular schedule standards impractical and therefore, entitlement to an extraschedular evaluation for the migraine headaches is denied.  It was also opined that there was no evidence that the Veteran's service-connected disabilities would preclude gainful employment and therefore, entitlement to an TDIU on an extraschedular basis is denied. 
 
The Board notes that, for the Veteran to prevail the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Rather, the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   

The Board finds that after a careful review of the Veteran's claims file that based upon the Veteran's statements it is unclear if she is working, she stated that she had to cut down to part-time but it is unclear if she had to stop working all together.  As noted above, the Veteran was asked by a March 2011 correspondence to submit employment information; however, at no point during the pendency of the appeal has the Veteran submitted any employment information.  Thus, it is unclear to the exact nature of the Veteran's employment status (full time, part time, or unemployed) nor is there any information if there were any adjustments made for her service-connected disabilities or any repercussions as the result of her service-connected disabilities.  Moreover, the only medical opinion of record (April 2012) is against the Veteran's claims file.  Thus, the Board finds that the evidence of record is against the Veteran's claim that she is unemployable solely as a result of her service-connected disabilities.  

In sum, the Board finds that the Veteran is not entitled to TDIU because she does not meet the schedular requirement and the evidence of record suggests that she is currently employed.  Moreover, the only medical opinion of record regarding employability is against the Veteran's claim.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Extraschedular Consideration 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those two elements has been met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In March 2011 the Board granted the Veteran a higher initial rating of 50 percent for her service-connected migraine headaches effective January 19, 2004.  The Board then remanded in order for the Veteran's claims folder to be referred to the Director of Compensation for an opinion if an extraschedular evaluation was warranted.  The Board notes that under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 50 percent disability rating is the maximum schedular rating and is granted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.   

In exceptional cases where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  

By the nature of the Veteran's disability and her award of the maximum schedular rating of 50 percent under Diagnostic Code 8100 her migraine headaches are productive of severe economic inadaptability.  Thus, in order for the Veteran to be afforded an extraschedular rating there needs to be marked interference with employment or frequent periods of hospitalization.  First, the Board notes that there is no evidence of record, including lay evidence, that the Veteran has frequent periods of hospitalization.  Instead,  as discussed herein above, the Veteran asserts that her migraine headaches have interfered with her employment since she can only work part-time instead of full time, which is a financial necessity.  The Director of Compensation found in April 2012 that the Veteran's migraine headaches were not so exceptional or unusual as to render the used of the regular rating schedule impractical.  This was based on the Veteran's statements and the medical evidence; he also noted that there were no medical opinions that the Veteran was unemployable.  In addition, the Board notes that the Veteran failed to submit any employment records as requested in March 2011.   As noted above, the duty to assist is not a one way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds that in reviewing the statements made to the RO and Board, in private and VA treatment reports and in the VA examination reports there is no evidence showing that the service-connected migraine headaches causes marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  See 38 C.F.R. § 3.321(b).      

In regards to the buddy statements and the statements made by the Veteran, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, the Board finds that the Veteran's friend and the Veteran herself is not competent to opine if the Veteran's migraine headaches are manifested by unusual or exceptional disability pattern that renders application of the regular rating criteria impractical since they are not familiar with the rating criteria.  However, the Director of Compensation is competent to opine if the Veteran is entitled to an extraschedular evaluation and in addition, to the private and VA treatment reports and the VA examination reports also of record is the April 2012 Director for Compensation opinion.  The Director denied entitlement to an extraschedular rating for the Veteran's service-connected migraine headaches, on the basis that there was no unusual or exceptional disability pattern that renders application of the regular rating criteria impractical.  

Thus, the Board finds that after a careful review of the Veteran's claims file, including the Veteran's statements and the statements made by her friends, her private and VA treatment reports, her VA examinations, and the opinion of the Director of Compensation, there is no evidence that the Veteran's migraine headaches are manifested by exceptional or unusual circumstances indicating the rating schedule may be inadequate to compensate for average impairment of earning capacity due to the disability.  Therefore, an increased rating in excess of 50 percent for migraine headaches, based on an extraschedular evaluation is not warranted. 







ORDER


Entitlement to a TDIU rating is denied. 

A higher initial rating in excess of 50 percent for the service-connected migraine headaches on an extraschedular basis is denied.  


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


